Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 13, 2001, which, inter alia, ruled that claimant’s request for a hearing was untimely.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that claimant’s request for a hearing was untimely and continuing the initial determination disqualifying her from receiving unemployment insurance benefits. Claimant admitted that she had received the notice of determination shortly after it was mailed on February 15, 2001, *762informing her that she had been determined to be disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. She also conceded that she was aware that she had 30 days within which to request a hearing. Claimant did not request a hearing, however, until July 11, 2001, well beyond the 30-day limitations period (see, Labor Law § 620 [1] [a]). She offered no proof of a physical or mental condition that might have prevented her from filing a timely request nor did she proffer any other reasonable excuse (see, Matter of Velez [Commissioner of Labor], 285 AD2d 882; Matter of Havens [Commissioner of Labor], 276 AD2d 987, lv dismissed 96 NY2d 730). In view of the foregoing, we see no reason to disturb the Board’s decision (see, Matter of Velez [Commissioner of Labor], supra at 883; Matter of Rodriguez [Sweeney], 236 AD2d 734).
Cardona, P.J., Mercure, Crew III, Peters and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.